Citation Nr: 1426230	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for residuals of a right knee injury.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

This appeal was remanded by the Board in July 2011 for additional development.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the July 2011 Board Remand is included in the Duties to Notify and to Assist section below.

The record shows that in January 2014 in connection with a new claim for a permanent and total disability rating, the Veteran submitted a VA form 21-22 appointing the Texas Veterans Commission as the representative regarding that claim.  There is no indication by the Veteran that he desire to change his representation regarding the current claim before the Board.  


FINDINGS OF FACT

1.  Right knee symptoms were not chronic in service or continuous after service separation.

2.  Right knee arthritis is not shown to have been manifest to a compensable degree within one year after discharge from active service. 

3.  The Veteran's current knee disability is not etiologically related to active service.




CONCLUSION OF LAW

The criteria for service connection, for residuals of a right knee injury, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

The Board finds that the VA has met its duty to notify the Veteran.  In October 2006 the Veteran was provided proper notice regarding his claims for service connection.  The Veteran was also provided a statement of the case in November 2008, and supplemental statements of the case in June 2008 and June 2012.

The Board also finds that all necessary assistance has been provided to the Veteran.  The Veteran's service treatment records were obtained, and VA treatment records and lay statements were associated with the claim.  The Board remanded the case for additional development of records in July 2011, and these have been associated with the claim.  The Veteran was provided adequate VA examinations in December 2007, September 2010, and February 2012 with an addendum opinion provided in April 2012.  

The Veteran was provided the opportunity to testify at a Travel Board hearing in July 2010; however, he withdrew his request for a hearing in July 2010 and requested that his appeal continue to the Board.  See VA Form 21-4138, Statement in Support of Claim, dated July 2010; see also Appellant's Brief, dated May 2011.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or where a diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Osteoarthritis is found in the list of chronic diseases.  38 C.F.R. § 3.309(a).

Where a veteran who served ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as osteoarthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of a Right Knee Injury

The Veteran seeks entitlement for service connection of residuals of a right knee injury, contending that in active service, during an alert, he ran for a bunker, fell into the bunker hitting a concrete sidewalk, and injured his knee resulting in abrasions and swelling.  The Veteran reported that since this injury occurred he has had pain that affects his mobility.  See Letter from Veteran, dated February 2010.

After review of the record, the Board finds that the weight of evidence, lay and medical, demonstrate that right knee symptoms were not chronic in service or continuous after service separation; and that the Veteran's current knee disability is not etiologically related to active service.

Service treatment records, for May 1968, show the Veteran was treated for "some abrasion" of the lateral aspect of the right knee with "some swelling," but no cellulitis.  He was treated with over-the-counter topical antibiotic.  The Board finds it probative, however, that service treatment records, to include the Veteran's May 1969 separation examination, are absent of any notations of chronic right knee complaints, diagnosis, or treatment.

A September 2007 VA History and Physical Note shows that the Veteran denied any problems regarding the musculoskeletal system.  

The Veteran was provided a VA joints examination in December 2007, at which time the VA physician noted service treatment records reveal "treatment of superficial abrasions" and return to duty.  X-rays of the knees showed mild spurring of the tibial spines, no joint narrowing, or acute bony abnormality.  The VA physician assessed that there was no physical or X-ray evidence of loss of function or disability of the knees.

VA treatment records in September 2008 show complaints of right knee pain.  The Veteran reported more problems with the right knee.  He reported that he fell on the right knee in service and had some abrasions with some swelling but no cellulitis.  The VA medical provider assessed right knee arthralgia.  In a September 2010 VA general medical examination, a VA physician performed a thorough examination of the Veteran and diagnosed three disabilities; none of which was a knee disability.

The Veteran was provided a VA knee and lower leg conditions examination in February 2012.  The VA examiner diagnosed the Veteran with bilateral tibial spurring/early osteoarthritis of the bilateral knees.  In April 2012 the VA examiner opined that that Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that a chronic right knee condition was not established in the service treatment records; and there is no evidence of treatment for a chronic right knee condition within a reasonable period of time after active duty service.  The VA examiner noted that the first documentation of the right knee was at the December 2007 VA examination for compensation purposes; and the first treatment documented for the right knee was in September 2008, many decades after active duty service.

To the extent that the Veteran has asserted that he had knee pain since a knee injury in service, the Board finds that this assertion is not credible as it is outweighed the contemporaneous evidence shown in the service treatment records which demonstrate that there were no complaints regarding the right knee at the time of separation from service.  In addition, the September 2007 VA history and physical note demonstrates that the Veteran denied any musculoskeletal symptoms at that time.  The Board also finds that the weight of the lay and medical evidence does not demonstrate that right knee arthritis was manifested to a compensable degree within one years after separation from active service.  The first evidence of arthritis is shown in 2012, many years after service separation.  

Turning to the lay evidence, the Veteran is competent to report symptoms of his right knee, such as pain when walking, as this can be sensed by him.  Layno, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine the etiology of his right knee bilateral tibia spurring/early osteoarthritis.  As a lay person, the Veteran lacks the medical education and experience to provide a competent medical opinion regarding the etiology of his right knee disability and/or its relationship to his active service.  See Jandreau, 492 F.3d at 1372.  These are complex determinations requiring interpretation of radiographic images, review of the Veteran's medical history, and analysis of his current condition, for which the Veteran is not trained.  Therefore, the Veteran's assertions of a nexus between his right knee injury in service and his current bilateral tibia spurring/early osteoarthritis are afforded no probative weight.

Therefore, the Board finds that the weight of the probative evidence, lay and medical, demonstrates that the Veteran's current right knee disability is not related to active service.  As such, the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right knee injury is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


